Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Dollar Tree, Inc. (formerly Dollar Tree Stores, Inc.): We consent to the incorporation by reference in the registration statement (No.033-92812) on FormS-8 of Dollar Tree, Inc. of our reports dated April2, 2007, with respect to the consolidated balance sheets of Dollar Tree Stores, Inc. and subsidiaries as of February3, 2007 and January28, 2006, and the related consolidated statements of operations, shareholders’ equity and comprehensive income, and cash flows for each of the fiscal years in the three-year period ended February3, 2007, management’s assessment of the effectiveness of internal control over financial reporting as of February3, 2007 and the effectiveness of internal control over financial reporting as of February3, 2007, which reports appear in the February3, 2007 annual report on Form10-K of Dollar Tree Stores, Inc. Our report on the consolidated financial statements refers to the adoption by Dollar Tree Stores, Inc. of Statement of Financial Accounting Standards No.123 (revised 2004), Share-Based Payment, effective January29, 2006. /s/ KPMG
